Citation Nr: 1642169	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-20 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tachycardia, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


FINDING OF FACT

Tachycardia was neither incurred during the Veteran's period of active service, nor caused and/or aggravated beyond normal progression by a service-connected disability.


CONCLUSION OF LAW

Criteria for service connection for tachycardia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309. 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  In a September 2016 Brief, the Veteran's representative requested that this case be remanded for additional development, as he was unable to locate the November 2009 VA examination report, used by the RO to deny the Veteran's claim, within the Veteran's VA claims file.  However, the Board located this report in the VBMS electronic system, and the document was located immediately above the September 2009 VA examination report.  As such, this evidence was of record at the time that the representative authored this Brief, the document was relied upon by the RO to decide this claim, and as such it is not necessary to remand this issue to associate a document already of record.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

Additionally, the Veteran was also offered the opportunity to testify at a hearing before the Board, but she canceled her hearing request in February 2013. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As noted, the Veteran reported for a VA examination in November 2009, and that report is of record.  This opinion discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue; the duty to assist requirement has been satisfied.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran is seeking service connection for tachycardia, which she believes was either incurred during her period of active service or, in the alternate, was caused or aggravated by her service-connected dextroscoliosis.  To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as a heart disorder, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's service treatment records, while positive for spinal disorders, are silent for any reports, treatment, or diagnosis for any cardiac disorder.    

Post-service, the record is silent as to a diagnosis for any cardiac disorder within one year following separation from service.  VA outpatient records are replete with reports and treatment for chest pain and supraventricular tachycardia.  However, these reports do not even suggest a link between the Veteran's claimed disorder and either her period of service or her scoliosis.

In conjunction with her claim for service connection, a VA examination was provided in November 2009.  Following an interview and objective testing, in which the Veteran reported constant fatigue, as well as a thorough review of cardiac testing of record, it was noted that there had been NO change in scoliosis since 2006 [emphasis in original].  The examiner found no comments within the record linking scoliosis as contributory to a heart condition.  In fact, a full cardiac workup, conducted earlier in that year, found that the heart and lungs were not affected by scoliosis per x-ray evidence.  As such, the examiner determined that it was less likely than not that a heart condition was secondary to the Veteran's service-connected scoliosis.

The Board has also considered the Veteran's statements asserting a nexus between her service-connected scoliosis and a heart disorder, and notes that with regard to lay evidence of a relationship between a veteran's diagnosis of certain disabilities and their service, lay persons may be competent to speak on matters of medical diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to report having experienced symptoms such as chest pain and arrhythmia.  However, the Board finds the Veteran's lay statements with regard to the existence of a relationship between tachycardia and scoliosis is less persuasive than the post-service VA opinion of record that provided a concise medical explanation with a discussion of accepted medical principals on the question of etiology.  

The Veteran has not asserted, nor shown, the requisite expertise to opine on such a complicated medical matter that involves the relationship between a musculoskeletal disability and a cardiovascular disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Instead, the more probative and competent evidence is against a finding that the Veteran's claimed disorder was caused incurred during her period of active duty, as her service treatment records are negative for such a diagnosis, or that such was caused and/or aggravated by any service-connected disability.  It is clear that the Veteran's symptoms did not begin for more than one year following separation from active service.  As such, there is no basis in the record to establish direct or presumptive service connection.  Further, the record lacks any probative evidence of suggesting that this disorder is etiologically-related to a service-connected disability.  Therefore, the criteria for entitlement to service connection, on a secondary basis, are not met, and the Veteran's claim for tachycardia is denied.


ORDER

Service connection for tachycardia, to include as secondary to a service-connected disability, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


